711 N.W.2d 352 (2006)
474 Mich. 1091
Richard G. SMITH, Jr., Plaintiff-Appellant,
v.
Douglas C. SMITH, Individually, as Trustee, and as Personal Representative of the Estate of Joyce Smith, Sarah J. Smith-Lubarsky, Carl H. Smith, III, Estate of Richard G. Smith, Sr., Richard G. Smith Revocable Trust, Joyce Smith Revocable Trust, Thrushwoodsmith Family Joint Trust, Wee House-Smith Family Joint Trust, Albert C. Hicks, and Smith & Brooker, P.C., Defendants-Appellees.
Docket No. 128780(64), COA No. 251773.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the motion for reconsideration of this Court's order of December 27, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
CAVANAGH, J., not participating.